Per Curiam.

We think that the demurrer was properly sus-. tained, but, in the interests of justice, the plaintiff should have been allowed to amend his complaint upon the payment of the usuál costs. The amendment asked for was just and reasonable; against which defendant had no moral right to complain.. No injustice would have been done had the proffered. amendment been pen mitted. To deny it certainly worked harm and injustice to plaintiff. The plaintiff must, therefore, be permitted to seiwe his proposed amended complaint within three days after the entry of order herein upon payment of taxable costs..-
The order and judgment appealed from must be so modified, and as modified are affirmed. No costs or disbursements of this appeal to either party.
Present; Eitzsimons, Oh. J., and McCarthy, J.
Judgment modified, and as modified affirmed, without costs.